Lahtinen, J. Appeal from an order of the Supreme Court (Lebous, J.), entered October 29, 2003 in Broome County, which denied defendants’ motion for summary judgment dismissing the complaint.
On March 20, 2000, Albert L. Griffin (hereinafter decedent), while entering through a common area in the rear of a two-family house where he was a tenant, fell down cellar stairs. The 80-year-old decedent, who suffered from a variety of health problems, died the next day. Plaintiff commenced this wrongful death and negligence action against defendants, the owners of the premises. The theory of liability was based, in part, upon the configuration of the rear door and cellar stairs. The rear door opened into a narrow landing and straight ahead were stairs to the entrance to decedent’s apartment. However, to his right as he entered were stairs to a cellar and when the rear door was fully opened, a portion of that door overlapped the top steps of the basement stairs. Following disclosure, defendants moved for summary judgment. Without any written decision, Supreme Court denied the motion and defendants appeal.
We affirm. We have previously held that it is a matter of “[s]imple logic” whether a door swinging over steps may create a “hazardous and unsafe” condition (Burton v State of New York, 90 AD2d 585, 586 [1982]) and that determination should be for the finder of fact under the circumstances of the current *931case. There is evidence that defendants—who retained the right of access to the cellar and did so on a frequent basis through the rear entrance—were aware of the configuration of the door and cellar stairs and, thus, cannot successfully avoid liability as a matter of law upon their assertion that they lacked notice. Moreover, decedent’s son stated that either he or his sister had complained to defendants about the condition prior to the accident. Defendants’ further contention that plaintiff failed to raise a factual issue regarding proximate cause because decedent suffered various maladies and had previously fallen is unpersuasive. In light of the evidence that decedent’s son spent 45 minutes doing errands with him before the accident and observed no problems with his walking, decedent entered through the door that opened over the cellar steps and he, in fact, fell down those very steps, it would not be pure speculation for a jury to find that the alleged configuration of the door and stairs were a cause of decedent’s fall (see Schneider v Kings Highway Hosp. Ctr., 67 NY2d 743, 744-745 [1986]; Betzag v Gulf Oil Corp., 298 NY 358, 364-365 [1949]; see also Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550 [1998]; Gayle v City of New York, 92 NY2d 936, 937 [1998]).
Peters, J.P., and Mugglin, J., concur.